I concur in the judgment and in all of the opinion of Justice Sloss, except the part relating to the form of the objection made to the remark of the court upon the cross-examination of the prosecutrix. The objection was expressly directed to the censure of counsel by the court, and to no other part of the remark. I do not think that this court on appeal should or can properly assume that it was intended or understood as an objection to the commendation by the court of the demeanor of the prosecutrix, to which it is now sought to divert it.